DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren Rucinski on 8-18-21.
The application has been amended as follows: 
Re claim 1:	Line 2: Replace "the left panel and the right panel" with -- comprising a left panel and a right panel--
	Line 3: Replace "comprising" with -- each one of the left and right panels comprising-	line 5: Replace "corresponds to the shape and size of said at least one opening" with -- has a corresponding size and shape configured to be fit inside said at least one opening of each of said left and right panel-- 
	Line 6: Replace "on opening" with -- one opening--
	Line 7: Replace "corresponds to" with --physically interacts with--
	Line 8: Replace "corresponds to" with -- physically interacts with--
	Line 9: Replace ";" with -- such that said at least one insert on said right panel fits inside  said at least one opening on said left panel and said at least one insert on said left panel fits in said at least one opening on said right panel;--
	Line 11: Replace "panels so" with -- left and right panels together so--
	Line 12: Replace "opening" with -- opening on each of said two panels-- 
	Line 12: Replace "removed from said at least one opening while said panels remain connected" with -- wherein upon removal of each of said inserts from each of said openings, each of said panels remain connected by the flexible connecting member--
	Line 14: Replace "display" with -- electronic score display--
Re claim 6: 
	Line 2: Replace "panels" with -- panels each--
	Line 3: Delete "each"
	Line 4: Replace "said two" with -- each of said two--
	Line 7: Replace "correspond to" with -- physically interact with--
	Line 7: Replace "sides" with -- sides, such that said physically interacting with said two inserts comprises each of said two inserts being fit in said two openings--
	Line 8: Replace "corresponds to one insert" with -- physically interact with the inserts--
	Line 9: Replace "panel" with -- panel, such that said physically interacting with said inserts comprises each of the inserts of each outer panel being fit into said one opening on each inner panel--
	Line 9: Replace "." with -- ; at least one flexible connecting member that connects each of said panels together, wherein upon removal of each of said inserts from each of said openings, each of said panels remain connected to each other by the flexible connecting member; and at least one electronic score display on one of said panels.--



Allowable Subject Matter
Claims 1, 6-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of the portable scoreboard with two panels, inert, opening, display, and flexible connecting member as per claim 1, and the portable scoreboard with three panels, openings, insert, and display as per claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887